—Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about December 20, *4132000, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant was specifically ordered by the court to perform an assessment and evaluation of supervised visitation between plaintiff and his daughter, and prepare a report of her findings. This being the case, the report submitted by defendant to the court was absolutely privileged and thus may not be utilized as a predicate for liability in a defamation action (see, Missick v Big V Supermarkets, 115 AD2d 808, appeal dismissed 67 NY2d 938). Accordingly, plaintiffs defamation action, premised upon statements made in defendant’s supervised visitation report, was properly dismissed. Concur—Williams, P.J., Tom, Mazzarelli, Andrias and Friedman, JJ.